internal_revenue_service number release date index number -------------------------------------- ------------------------------------- ------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc psi b02 plr-116404-09 date date legend x ---------------------- ------------------------------------ -------------------- state date ----------------- date -------------------------- year ------ year ------ year ------ a --------------- dear -------------- this responds to the letter dated date and related correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code code for an inadvertent termination of s election the information submitted states that x was incorporated under the laws of state x elected to be treated as an s_corporation for federal tax purposes effective date at the start of year x had approximately dollar_figurea of accumulated_earnings_and_profits due to its prior c_corporation years for each of the consecutive years of year year and year x had passive_investment_income exceeding percent of its yearly gross_receipts therefore x's s election terminated on date plr-116404-09 x represents that they were unaware that x had excessive passive_investment_income for year year and year and that excessive passive_investment_income could cause the termination of x's s election since the discovery of the termination x took corrective actions so that it would not have excessive passive_investment_income in the future sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than percent of which are passive_investment_income the termination is effective on and after the first date of the first taxable_year beginning after the third consecutive taxable_year referred to in sec_1362 sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken -- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than percent of which are passive_investment_income within the meaning of sec_1362 based solely upon the representations made and the information submitted we conclude that x's s election terminated on date because x had subchapter_c_earnings_and_profits at the close of each of the three consecutive tax years year year and year and had gross_receipts for each of those years of which more than percent was passive_investment_income plr-116404-09 we further conclude that the termination of x's s election on date was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation on and after date unless x's s election is otherwise terminated under sec_1362 and provided that the following conditions are met within days of this letter x shall file amended returns for year year and year and pay the tax imposed under sec_1375 if the above condition is not met then this ruling is null and void furthermore if these conditions are not met x must notify cincinnati service_center that its s election has terminated except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to your authorized representative sincerely melissa c liquerman chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
